t c summary opinion united_states tax_court ronald and nancy sweet petitioners v commissioner of internal revenue respondent ronald t sweet petitioner v commissioner of internal revenue respondent docket nos 4479-00s 4480-o00s filed date charles a borek and robb longman specially recognized for petitioners chang ted li for respondent goldberg special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time each petition was filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to - - the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in separate notices of deficiency respondent determined that petitioners are liable for the following deficiencies in federal income taxes additions to tax and penalty docket no 4479-00s ronald and nancy sweet additions to tax penalty year deficiency sec_6651 a sec_6653 sec_6662 a dollar_figure dollar_figure dollar_figure --- big_number big_number -- --- big_number -- -- dollar_figure docket no ronald t sweet addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure big_number big_number big_number big_number after concessions by respondent ’ the issues for decision are whether petitioners are entitled to deduct certain schedule c expenses whether petitioners are liable for respondent concedes for the tax_year that petitioners in docket no 4479-o00s have substantiated schedule c profit or loss from business cost_of_goods_sold of dollar_figure and repairs expense deduction of dollar_figure and are not liable for the accuracy-related_penalty under sec_6662 petitioners reported as cost_of_goods_sold for tax years and amounts purportedly paid to various subcontractors or workers for purposes of this opinion continued additions to tax for failure to timely file returns under sec_6651 for tax years to and whether petitioners are liable for an addition_to_tax for negligence under sec_6653 for tax_year adjustments to self-employment_income taxes and the deductions therefor and the earned_income credits are computational and will be resolved by the court’s holding on the issues in these cases some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the respective petitions were filed petitioners resided in baltimore maryland petitioners ronald and nancy sweet are husband and wife references to petitioner in the singular are to ronald t sweet from through petitioner was a window installation contractor and a tax_return_preparer petitioner installed windows for washington energy corporation washington energy as an independent_contractor upon acceptance of a contract or job from washington energy petitioner would employ other workers if necessary petitioners testified that it was a common practice in the window installation business for a contractor receiving a payment continued we treat these items of cost_of_goods_sold as additional labor expenses infra q4e- in the form of a business check upon the completion of the job to cash such payment and divide the cash among the workers petitioner testified that it would be impossible for him to complete some of the jobs by himself due to the deadlines and the diverse locations of the jobs thereby requiring him to engage the services of other installers petitioner kept several books with information of various payments made to workers however he admitted that upon reviewing the books he could not make sense of them they’re kind of sporadic the books were not brought to trial and are not a part of the record petitioners filed joint federal_income_tax returns for tax years and the joint returns for tax years and were signed by petitioners on date and stamped received by the cincinnati service_center on date the joint_return was timely filed petitioner filed separate federal_income_tax returns for tax years and these returns were signed on date and stamped received by the cincinnati service_center on date respondent disallowed the following schedule c deductions and cost_of_goods_sold dollar_figure schedule c - construction expense - paid to joseph sweeney big_number schedule c - cost_of_goods_sold -- paid to charles hoerl --- - schedule c - cost_of_goods_sold -- paid to charles hoerl dollar_figure and james eckelt dollar_figure big_number schedule c - cost_of_goods_sold -- paid to charles hoerl big_number schedule c - construction expense - paid to subcontractor gary keener big_number schedule c - cost_of_goods_sold -paid to subcontractors the parties stipulated that james eckelt denied receiving dollar_figure from petitioner during joseph sweeney charles hoerl james eckelt and gary keener were not called as witnesses and did not testify at trial respondent disallowed deductions and cost_of_goods_sold in the amounts shown above because petitioner failed to maintain adequate_records to substantiate the claimed amounts deductions are a matter of legislative grace and taxpayers bear the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 sec_1_6001-1 e income_tax regs sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 to be ordinary the transaction which gives rise to the expense must -- - be of a common or frequent occurrence in the type of business involved 308_us_488 no deduction is allowed for personal living or family_expenses sec_262 generally if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis 85_tc_731 the issue is whether petitioners substantiated the amounts purportedly paid to various subcontractors or workers during the years in issue petitioners ask the court to find they incurred ordinary and necessary business_expenses during the years in issue although they admit they do not have the records to substantiate every dollar spent they believe their testimony and other evidence sufficiently establish that labor expenses were incurred during the years in issue we agree with petitioners that it is plausible that petitioners hired workers to assist in the installation process however we have no basis for determining how much was actually paid during the years in issue the cohan_rule allows the court to make as close an approximation as it can - jj - of a claimed business_expense cohan v commissioner supra the rule also allows the court to bear heavily against the taxpayer whose inexactitude is of his or her own making at trial petitioners failed to provide any corroborating evidence besides their self-serving testimony that payments were made the court has discretion to disregard testimony which we find self-serving 99_tc_202 petitioners could not recollect the number of jobs completed in a particular year the person or persons hired for a particular job or how the amount claimed as a deduction or cost_of_goods_sold was calculated petitioners did not call as witnesses any of the purported subcontractors or workers who rendered services for petitioners during the years in issue under vanicek v commissioner supra any estimation of business_expenses incurred by a taxpayer must be based on a reasonable evidentiary basis petitioners failed to establish any reasonable evidentiary basis based upon the above we find that petitioners failed to substantiate and therefore are not entitled to schedule c deductions for labor expenses during the years in issue respondent determined additions to tax as a result of petitioners’ failure to timely file their respective tax returns for tax years to sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the --- - addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id the additions are applicable unless petitioners establish that their failure to timely file the returns was due to reasonable_cause and not willful neglect id if petitioners exercised ordinary business care and prudence and were nonetheless unable to file their returns within the date prescribed by law then reasonable_cause exists sec_301 l c proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 petitioners’ and federal_income_tax returns were due on date and date respectively petitioners did not file their returns until date after the commencement of the audit petitioner’s separate and federal_income_tax returns were due on date date and date respectively these returns were also not filed until date petitioners offered no explanation for their failure to --- - timely file their respective returns petitioners failed to show that they exercised ordinary care and prudence in these cases accordingly petitioners are liable for the additions to tax under sec_6651 as determined in the notices of deficiency sec_6653 for taxable_year provides that if any portion of an underpayment_of_tax is due to negligence or disregard of rules or regulations an amount equal to percent of the underpayment is added to the tax negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer’s actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business 60_tc_728 respondent’s determinations are presumed correct and petitioners bear the burden of establishing otherwise welch v helvering u s pincite 58_tc_757 petitioners maintain that they prepared form_1099 for window installation services rendered by joseph sweeney in the record shows that petitioners failed to prepare and file a return we note that sec_7491 is inapplicable in these cases because petitioners’ respective examinations commenced prior to date -- - for tax_year until date the record also shows that respondent did not receive a copy of form_1099 prior to the commencement of petitioners’ respective audits as noted above we found that petitioners did not substantiate the schedule c expenses deducted on their return based on the record we can find no credible basis for the schedule c deductions claimed petitioner was a tax preparer during the years in issue it goes without saying that as a tax preparer petitioner should have understood the substantiation requirements for deductions claimed on their schedule c because petitioners failed to offer any credible explanation for their lack of due care in preparing and filing their return they are liable for an addition_to_tax under sec_6653 a we have considered all arguments by the parties and to the extent not discussed above conclude that they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decisions will be entered under rule in docket no 4479-o00s and for respondent in docket no 4480-00s
